Citation Nr: 1617477	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from August 1969 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the St. Paul, Minnesota, Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD), anxiety also claimed as afraid of the dark phobia, memory loss, paranoid tendency, sleep disturbance, and emotional mental disease.  In May 2014, the Board remanded the issues of service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD to include anxiety, depression, and a sleep disorder, to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran has PTSD, due to an unverified stressor event.

2.  The Veteran's current acquired psychiatric disorder other than PTSD did not have their onset during active service or within one year of service separation and are not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 4.125 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim.  VA has issued several notices to the Veteran including a December 2008 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for anxiety, emotional disability, PTSD, memory loss, paranoid tendency, and being afraid of the dark; what actions he needed to undertake; and how VA would assist him in developing his claims.  The December 2008 notice was issued to the Veteran prior to the August 2009 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes.  The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of service connection for an acquired psychiatric disorder have been met.

II.  Service Connection

The Veteran contends that service connection is warranted for an acquired psychiatric disorder because he first exhibited symptoms of a psychiatric disorder in service and because he has vivid recollections of his time serving as an "infield diplomatic enforcer" in the Republic of Vietnam.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be granted for certain chronic diseases, including certain types of psychosis, when such disease manifests itself and is identified as such in service, or is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1133, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b).  38 C.F.R. § 3.384 defines psychosis as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 .

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125(a). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; and (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4).

Service personnel records convey that the Veteran served as a cook at Fort Bragg in North Carolina and at Fort Lewis in Washington.  A June 1971 report of medical history at service separation provides that the Veteran indicated feelings of "depression or excessive worry" and "nervous trouble of any sort."  Service treatment records do not indicate that the Veteran was treated for these conditions at any time.  The examination performed at the time of separation described the psychiatric system as normal and noted no defects or diagnoses.

A September 2007 private treatment record states that the Veteran was diagnosed with insomnia with depression.  VA treatment records dated between February 2009 and January 2014 convey that the Veteran was treated throughout that period for PTSD and an unspecified depressive disorder.  A January 2014 VA treatment record also lists diagnoses of sedative, hypnotic, or anxiolytic use disorder; mild alcohol use disorder; and to rule out unspecified personality disorder.

October and November 2009 written statements from the Veteran and his representative highlight that his service personnel records indicate a variety of training and note that he was "Enroute to Conus" in January 1971.  

In November 2009 and then again in November 2014, VA made a formal finding that there was a lack of information to corroborate the Veteran's claimed in-service stressor for his PTSD claim.  The November 2014 decision states that the evidence provides that the 3d Armored Cavalry, which the Veteran served with, was located either in Germany or at Fort Lewis during the entire Vietnam conflict.  The decision concluded that "it has been determined that the Veteran's unit was not stationed in
Vietnam in 1970 [and] therefore [his] contended Vietnam combat cannot be corroborated."

In December 2014, the Veteran was afforded a VA examination.  The Veteran reported that he was in combat in a "special black op's unit" in Cambodia, Laos, and Thailand during service and that he was injured three times.  He also stated that he went back in 1975 as a contractor to help the U.S. military wind down its operations in the region.  He repeatedly stated that none of his experiences were stressful.  He further reported having forgotten about his combat service until 2007-2008 but, now that he remembers it, the memories do not bother him, although he occasionally has nightmares.  The Veteran reported difficulty sleeping, although he stated that re-experiencing military stressors does not affect his sleep.  He reported current stress due to his financial situation.  The examiner concluded that, at the time of the examination, the Veteran did not have symptoms consistent with a diagnosis of PTSD, even if his service could be corroborated.  The examiner diagnosed him with adjustment disorder with mixed anxiety and depressed mood and opined that it is less likely than not that this condition had its onset in or is related to service.  She noted that, based on her review of the record and her examination of the Veteran, any reported symptoms in June 1971 were temporary and that the Veteran's current disorder began in 2007 and is connected to his financial difficulties rather than to service.  The examiner also stated that she could not address the Veteran's previous diagnoses of substance use disorders as the Veteran decided not to share details of his substance use during the examination.  She also stated that there was "insufficient self-report or evidence to indicate that his personality characteristics lead to clinically significant distress or impairment."  

In the present case, although the VA examination did not provide a diagnosis of PTSD, the Veteran's VA treatment records contain a diagnosis of PTSD.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran has provided a generic stressor of his service in Vietnam but has not provided any specifics.  Review of treatment records and VA examinations reflects that he described stressors of serving in the special black op's unit in Cambodia, Laos and Thailand.  He also noted he was an "infield diplomatic enforcer."  A September 2009 VA treatment record noted the Veteran indicated his unit "terrorized" villagers to get what they wanted and to send a message.  He explained that when they returned to the village to obtain the maps they were promised, two soldiers had been killed, and explained one was killed when a young girl offered food that disguised a grenade.  After that the Veteran reported they eliminated everyone in the village.  A January 2011 VA treatment record reflected the Veteran described being on assignment to observe soldiers that were "not in touch with reality" and being ordered to "get rid of them" if they behaved in such a manner.  When the therapist encouraged him to discuss it in more details the Veteran was vague but then upon further prompting reported he killed two soldiers with a knife.  A February 2011 VA treatment record noted that he described an incident where a soldier was badly hurt during a training exercise and had a bone sticking out of his leg.      

While he has alleged combat, his Form DD214 does not reflect he received any medals indicative of combat.  The Veteran has also not described an event that qualifies as fear of hostile military or terrorist activity.  For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror. 75 Fed. Reg. 39843, 39852 (July 13, 2010).  While the Veteran explained soldiers were killed by the villagers, it appears he did not witness the event as he reported they found out after they returned to the village.  

Accordingly, corroboration of the stressor is required.  The Board previously remanded for the AOJ to assist the Veteran in this regard, however the Veteran did not respond to the November 2014 request for further details.  Significantly, the AOJ reviewed the personnel file and noted the Veteran served with HHT 2nd Sqdn, 3d Armd Cav between March 1970 and January 1971 but noted a history of the unit indicated the 3rd Armored Calvary was located in either Germany or Ft. Lewis from 1965 to 1973.  See November 2014 Memorandum.   The Veteran has argued that his records are incomplete and do not reflect his assignments and duties overseas.  As noted above, however, the AOJ requested he provide further information so they could help locate the records and the Veteran has not done so.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In other words, the Veteran has failed to provide enough information about the stressors from which the RO could perform a meaningful search.  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim. Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, VA is left without supporting evidence that the claimed in-service stressor occurred.  Accordingly, service connection for PTSD must be denied.

Concerning the claim for an acquired psychiatric disorder other than PTSD, the record reflects diagnoses of depressive disorder and mood disorder, anxiety, and adjustment disorder with mixed anxiety and depression.   

As noted above, the Veteran reported a history of depression or excessive worry on his June 1971 report of medical history.

The final element is competent evidence of a nexus between the current disabilities and the symptoms during service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) ; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

None of the records suggest any relationship between any currently diagnosed acquired psychiatric disorder and an event or incident of the Veteran's period of active service.  The Veteran was afforded a VA examination to determine the etiology of the condition and the December 2014 VA examiner concluded it was less likely than not the adjustment disorder with anxiety and depression had its onset in or was otherwise related to service.  The examiner explained that although he endorsed some depression or excessive worry, he was not treated at that time and during the day of the examination he indicated that any problems he had were temporary and did not affect his functioning.  The self-report and medical records reflected the adjustment disorder symptoms started in 2007 and the examiner felt the symptoms were connected to the financial and business problems rather than military experiences.  The reported sleep problems also appeared related to adjustment disorder and stress over business and finances.  Concerning other mental health disorders, the examiner noted other diagnoses of substance use disorder and personality disorder but the veteran declined to share details of substance use and personality disorders were not seen on examination.  

An opinion as to the cause of a psychiatric disability is a complex medical question that would not be readily apparent to an average layperson, nor does it fall into any of the exceptions carved out by Jandreau.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning. See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470. 

Because the evidence supports that any acquired psychiatric disorders did not have their onset during active service and are not etiologically related to active service, and because the Veteran's claimed in-service stressors could not be corroborated, service connection cannot be established and the claim must be denied.


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


